COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jennifer Braden v. Hussain Rahim

Appellate case number:    01-14-00159-CV

Trial court case number: 2012-45660

Trial court:              312th District Court of Harris County

        We are in receipt of an information sheet from the court reporter, Barbara Nagji, filed
August 11, 2014, indicating appellant, Jennifer Braden, has neither requested or paid for a copy
of the court reporter’s record. Appellant has been provided a reasonable opportunity to cure, and
is not appealing as indigent. Therefore, the Court may move forward to consider and decide
those issues or points that do not require a reporter’s record. TEX. R. CIV. P. 37.3(c).
       Appellant is ORDERED to file a brief within 30 days of the date of this order. Absent
extraordinary circumstances, no extensions of this deadline will be considered. TEX. R. APP. P.
38.6

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: September 16, 2014